PER CURIAM.
This is a personal injury case. The trial •court rendered judgment for defendant, and the Court of Civil Appeals affirmed such judgment. 381 S.W.2d 115.
Our refusal to grant this application for writ of error is not to be taken as approving the construction given by the Court of Civil Appeals to Section 47 of Article 6701d, Vernon’s Ann.Tex.Civ.St. Hence, the application for writ of error is Refused, No Reversible Error. Texas Rules of Civil Procedure, Rule 483; see: Brown & Root v. Haddad, 142 Tex. 624, 180 S.W.2d 339.